Citation Nr: 0506643	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-13 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for carpal tunnel syndrome, right wrist.

2.  Entitlement to an initial rating in excess of 20 percent 
for carpal tunnel syndrome, left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel




INTRODUCTION

The veteran served on active duty from December 1989 to 
October 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.

A Substantive Appeal may be withdrawn before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  At a December 
2003 RO informal conference the veteran (accompanied by her 
representative) indicated in writing that she desired to 
withdraw the issue of entitlement to an initial compensable 
rating for lattice degeneration from this appeal.  As such, 
there remain no allegations of errors of fact or law for 
appellate consideration as to this issue.  


FINDINGS OF FACT

1.  The veteran's right carpal tunnel syndrome does not show 
symptoms consistent with more than moderate incomplete 
paralysis of the median nerve.

2.  The veteran's left carpal tunnel syndrome does not show 
symptoms consistent with more than mild to moderate 
incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for carpal tunnel syndrome, right wrist, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 8515 (2004).

2.  The criteria for an initial rating in excess of 20 
percent for carpal tunnel syndrome, left wrist, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.104, Diagnostic Code 8515 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate a claimant's claim.  The Board 
finds that the RO decisions and correspondence provided to 
the veteran in this case have notified her of all regulations 
pertinent to her claims, informed her of the reasons for 
which it had denied her claims, and provided her additional 
opportunities to present evidence and argument in support of 
her claims.  Further, the Board notes that the claims file 
contains relevant service and post-service medical records, 
including VA examinations that have assessed the severity of 
the veteran's service-connected bilateral carpal tunnel 
disability.

In September 2002 the RO sent a letter to the veteran 
explaining the VCAA and asking her to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran of what evidence was 
necessary to establish entitlement, what evidence the veteran 
needed to provide, and what evidence and information VA would 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The letter also asked the veteran to notify VA of any other 
evidence she would like to have considered.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO explained that VA would make reasonable efforts to 
help her obtain evidence such as medical records, but that 
the appellant was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The veteran has not referenced any unobtained evidence that 
might aid her claims or that might be pertinent to the bases 
of the denial of her claims.  As such, the duty to assist and 
notify as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000, has been 
satisfied with respect to the issue on appeal.  See 38 
U.S.C.A. §§ 5103, 5103A.

The Board observes, as noted by the veteran's representative, 
that the January 2004 VA examiner did not have the veteran's 
claims file available at the time of the examination.  While 
it is true, the Board finds that the VA examiner's failure to 
review the veteran's claims file did not prejudice the 
veteran.  The medical history reported on the January 2004 VA 
examination report is essentially consistent with the 
documented clinical history.  As such, while the January 2004 
VA examination did not include a review of the claims file, 
as the examiner relied on an accurate history presented by 
the veteran, another examination that includes a review of 
the claims file is not necessary.  See VAOPGCPREC 20-95.

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran is represented, and has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

I.  Carpal tunnel syndrome

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for his service-connected bilateral carpal 
tunnel syndrome, the severity of the veteran's disabilities 
are to be considered during the entire period from the 
initial assignment of the disability rating to the present 
time.  Fenderson v. West, 12 Vet. App. 119 (1999).

In June 2001 the RO granted service connection for bilateral 
carpal tunnel syndrome, and assigned noncompensable ratings.  
The veteran's right wrist carpal tunnel syndrome was 
increased to 30 percent disabling, and the veteran's left 
wrist carpal tunnel syndrome was increased to 20 percent 
disabling, by a March 2004 rating decision.  The veteran is 
right-handed.

A March 2001 VA examination noted that the veteran had mild, 
very early bilateral carpal tunnel syndrome, right worse than 
left.

A November 2002 VA treatment record reflects that the veteran 
complained of right wrist pain that was bothering her at 
work.

A February 2003 private examination indicates that the 
veteran complained of a throbbing pain over the forearm 
muscles that was aggravated by making a handgrip and lifting; 
she denied symptoms of tingling on the fingers or weakness in 
the handgrips.  Examination revealed tenderness over the 
lateral aspect of the right forearm and in the region of the 
wrist.  Handgrips were 5/5 and there was no atrophy of the 
small muscles of the hands.  The impression included possible 
tenosynitis of the right forearm.

At a January 2004 VA examination of the upper extremities, 
the veteran complained of throbbing, numbness, and tingling, 
predominately in the right radial dermatome of the forearm 
and on the lateral edge of the arm.  The veteran had fewer 
symptoms in the left upper extremity.  Physical examination 
revealed decreased strength in the right opponens 
musculature, as well as decreased thumb adduction, abduction, 
and extension.  A three inch scar on the radial surface of 
the right upper extremity with a keloid formation was noted.  
The assessment of carpal tunnel syndrome and the number of 
other areas of nerve impingement were substantiated by 
physical examination and nerve conduction studies.  Nerve 
conduction studies showed mild to moderate carpal tunnel 
syndrome at both wrists; both ulnar sensory responses had 
slowed distal latencies at the wrists with the right ulnar 
sensory CVs slightly slowed at the elbow as well.

The veteran's carpal tunnel disability is rated under 
Diagnostic Codes 8599-8516.  Under Diagnostic Code 8516, 
moderate paralysis warrants a 30 percent rating for the major 
extremity and a 20 percent rating for the minor extremity.  
Severe incomplete paralysis of the ulnar nerve warrants a 40 
percent rating for the major extremity and a 30 percent 
rating for the minor extremity.

A.  Right carpal tunnel syndrome

Upon reviewing the evidence pertaining to this claim, the 
Board concludes that a rating in excess of the currently 
assigned 30 percent for right wrist carpal tunnel syndrome is 
not warranted.  The January 2004 VA examiner noted that the 
veteran's right carpal tunnel syndrome was mild to moderate 
in severity.  While tenderness over the lateral aspect of the 
right forearm and in the region of the wrist was noted on a 
February 2003 private examination, the right handgrip was 5/5 
and no atrophy was noted.  While the veteran's right wrist 
disability results in decreased strength, there is no 
evidence of complete paralysis, nor is there evidence 
indicating that the veteran's median nerve injury more nearly 
approximates severe, incomplete paralysis.  For example, 
there is no indication that the veteran is unable to make a 
fist or that her index or middle fingers remain extended.  As 
such, the Board concludes that a rating in excess of 30 
percent for right carpal tunnel syndrome at any time during 
the appeal is not warranted.

B.  Left carpal tunnel syndrome

The veteran's left carpal tunnel syndrome has consistently 
demonstrated symptomatology less severe than the right, and 
such findings have been specifically noted by the March 2001 
and January 2004 VA examiners.  The veteran's left wrist 
carpal tunnel syndrome has never been noted to be more than 
moderately disabling, and, in fact, has previously been 
characterized as being only mildly disabling.  After a review 
of the evidence, the Board finds that the evidence does not 
support a rating in excess of 20 percent for left carpal 
tunnel syndrome at any time during the appeal, as symptoms 
consistent with more than mild to moderate incomplete 
paralysis have not been shown.

Limitation of motion of the wrist is rated under 38 C.F.R. § 
4.71a, DC 5215.  A 10 percent rating is warranted for 
limitation of motion of the wrist (major or minor), such that 
dorsiflexion is less than 15 degrees or palmar flexion is 
limited in line with the forearm. That is the highest 
schedular disability rating available under Diagnostic Code 
5215.  Higher ratings are available under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  Diagnostic Code 5214, however, 
requires the presence of ankylosis, a manifestation not 
present in the veteran's case.  Thus, even considering DeLuca 
v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40 and 
4.45, a higher rating under these provisions than those 
already assigned are not for application.

As the Board has found that the preponderance of the evidence 
is against a rating in excess of 30 percent for carpal tunnel 
syndrome, right wrist, and 20 percent for carpal tunnel 
syndrome, left wrist, the benefit of the doubt doctrine is 
not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's bilateral carpal tunnel disability, alone, 
has resulted in frequent hospitalizations or caused a marked 
interference in her employment.  The Board is therefore not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating in excess of 30 percent for carpal tunnel 
syndrome, right wrist, is denied.

An initial rating in excess of 20 percent for carpal tunnel 
syndrome, left wrist, is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


